Dissenting Opinion by
ADKINS, J.,
which HARRELL and BARBERA, JJ., join.
Section 202(c) of the Anne Arundel County Charter provides that, if a councilmember “move[s] his residence from the councilmanic district in which he resided at the time of his election, his office shall be forthwith vacated.” The central issue, therefore, is whether Jones “move[d] his residence” when he began to serve his prison sentence in South Carolina.
The Majority bases its interpretation of the term “residence” on the theory that, unless a contrary intent is shown, the term “residence” necessarily means “domicile.” See Maj. Op. at 404, 69 A.3d at 436-37. As a result, it is more than happy to accept Jones’s “default” position — that this Court must assume that his “residence” refers to his “domicile.” The Majority brushes aside arguments that it should examine the context of the Charter, ignoring direct evidence that the drafters intended that, within Section 202(c), the term “residence” would mean “actual residence.”
The Meaning of “Residence” Depends on Context
Black’s Law Dictionary defines the word “residence” as “[t]he place where one actually lives, as distinguished from a *414domicile.” Black’s Law Dictionary 1423 (Bryan A. Garner et al. eds., 9th ed.2009). It goes on to explain that, “Residence usu[ally] just means bodily presence as an inhabitant in a given place; domicile usu[ally] requires bodily presence plus an intention to make the place one’s home.” Id. The Majority and countless judicial opinions state, however, that “residence” means “domicile,” “unless a contrary intent be shown.” See, e.g., Bainum v. Kalen, 272 Md. 490, 496, 325 A.2d 392, 396 (1974). Indeed, as the Majority points out, we have stated in an earlier case that “[f]rom Thomas v. Warner, 83 Md. 14, 20, 34 A. 830 (1896), and Howard v. Skinner, 87 Md. 556, 559, 40 A. 379 (1898), until the present, this Court has consistently held that the words ‘reside’ or ‘resident’ in a constitutional provision or statute delineating rights, duties, obligations, privileges, etc., would be construed to mean ‘domicile’ unless a contrary intent be shown.” Id.
Upon a closer look at the cases that equated “residence” with “domicile,” however, it becomes clear that — although in those cases the specific circumstances may have justified that broad statement as applied to that particular set of facts— those cases did not purport to command a firmly fixed rule for all future cases involving the term “residence.”1 For instance, in Thomas and Howard, the Court discussed “residence” in the context of voter registration only. 83 Md. at 18-21, 34 A. at 830-31, 87 Md. at 559, 40 A. at 380-81. And, in Bainum, we held that the term “reside” meant “domiciled,” only as used in Article III, Section 9 of the Maryland Constitution, which established eligibility to run for a seat in the *415General Assembly. 272 Md. at 496, 325 A.2d at 395-96; see also Blount v. Boston, 351 Md. 360, 366, 718 A.2d 1111, 1114 (1998) (qualification while serving as a member of General Assembly); Dorf v. Skolnik, 280 Md. 101, 116, 371 A.2d 1094, 1102 (1977) (eligibility for office of delegate in the General Assembly); Hawks v. Gottschall, 241 Md. 147, 149, 215 A.2d 745, 746 (1966) (eligibility to file a claim against the former Unsatisfied Claim and Judgment Fund); Rasin v. Leaverton, 181 Md. 91, 92-94, 28 A.2d 612, 613-14 (1942) (eligibility to run for office of State’s attorney); Shenton v. Abbott, 178 Md. 526, 530, 15 A.2d 906, 908 (1940) (estate probate); Harrison v. Harrison, 117 Md. 607, 612, 84 A. 57, 58 (1912) (determination of venue for filing a divorce). In all those cases, we arrived at the conclusion that “residence” meant “domicile” only after considering the context in which the word “residence” was used.
Our opinion in Gallagher v. Board of Elections provides an excellent illustration of the importance of context in interpreting the words “reside” and “residence.” 219 Md. 192, 202, 148 A.2d 390, 395 (1959). That case offers an interesting interplay between two residence provisions: (1) contained within the Baltimore City Charter, and (2) found in Article II, Section 21 of the Maryland Constitution. The Baltimore City Charter provision required that a candidate for the mayor “reside” in Baltimore City within the ten-year period preceding the election. Id. at 196, 148 A.2d at 392. In turn, Article II, Section 21 of the Maryland Constitution requires the Governor to “reside at the seat of government” in Annapolis. Id. at 201, 148 A.2d at 395 (quotation marks omitted) (quoting Md. Const. art. II, § 21). The meaning of these two provisions clashed when former Governor Theodore R. McKeldin registered to run for the mayor of Baltimore City, and his certificate of candidacy was challenged because, for some time during the ten-year period preceding the election, he lived in Annapolis. Id. at 196-97, 201, 148 A.2d at 392, 395.
Confronted with these two provisions, we acknowledged that the words “reside” and “residence” are “susceptible of different meanings” and called them “legal legerdemains of no small *416importance.” Id. at 202, 148 A.2d at 395 (citation and quotation marks omitted). That is so because the words “reside” and “residence” are often “used to signify different things” and are known to “bear different shades of meaning according to the context.” Id. (citations and quotation marks omitted). Thus, we stated, the term “residence”
may mean something more than domicil: a domicil, namely, at which the party actually dwells. On the other hand, it may mean something less than domicil: a dwelling-place adopted for the time being, but without such an intention of permanent abode as to create a domicil there.... As used in a statute, the word may mean a domicil; or it may mean a dwelling-place, which lacks the legal requirements of domicil.
Id. (citation and quotation marks omitted).
Accordingly, in interpreting the meaning of the words “reside” in the Baltimore City Charter and Article II of the Constitution, we emphasized the importance of “the context and the purpose of the [instruments] in which they are found.” Id., 148 A.2d at 396. Guided by the purpose of the charter provision, we rejected the appellants’ view that, as used in the Baltimore City Charter, “the word ‘resident’ ... means a resident in fact and in actuality as distinguished from one’s domicile.” Id. at 205, 148 A.2d at 397. We observed that “the framers of the Charter intended to set up ... a qualification for any candidate for Mayor a requirement that would reasonably assure the electorate that a candidate for such office would be familiar with the business and governmental affairs of the City.” Id. at 205-06, 148 A.2d at 397-98. But, if “an actual and physical residence for the ten consecutive years prior to an election were intended, there would be few who would be eligible to seek the office.” Id. at 207, 148 A.2d at 399. Thus, we concluded that “the framers of the Charter intended the residence required by Section 7 to be the equivalent of a ‘present, fixed domicile,’ ” not actual residence or place of abode. Id., 148 A.2d at 398.
*417We reached the opposite conclusion in “the context and the purpose of’ Article II, Section 21, and we held that there the term “reside” meant “the governor’s temporary actual place of abode during his incumbency in that office.” Id. at 205, 148 A.2d at 397. We reasoned that “[b]y requiring the Governor to live in Annapolis during his term of office, the framers of the Constitution were merely seeking to insure that the Chief Executive would be available at all reasonable times in Annapolis, and to prevent the establishment of a de facto seat of government in the governor’s ‘home town.’” Id. at 203, 148 A.2d at 396.
“Actual residence,” as opposed to domicile, was also at issue in Boer v. University Specialty Hospital, where we examined the word “reside” in Section 8-104(c) of the Estates and Trusts Article. 421 Md. 529, 531, 27 A.3d 175, 176 (2011). That statute permitted a creditor to file a claim with the register of wills in a county: (1) where the decedent was domiciled, (2) where the decedent “resided” at the time of his death, or (3) where the decedent’s real property or a leasehold interest in real property was located. Id. We held that, under the plain meaning of the statute, “residence” was to be read to retain its meaning as a place where the decedent “actually live[d],” distinct from the word “domicile.” Id. at 538, 27 A.3d at 180 (alterations in original). Thus, although the decedent’s domicile was at her home in Catonsville in Baltimore County, for the purposes of Section 8-104(c), at the time of her death she “resided” at the University Specialty Hospital in Baltimore City. Id. at 538, 540, 27 A.3d at 180, 182.
Likewise, in Cathey v. Board of Review, Department of Health and Mental Hygiene, we held that under the applicable provision of the Code of Maryland Regulations (“CO-MAR”), “residence” was not synonymous with “domicile.” 422 Md. 597, 600, 31 A.3d 94, 95 (2011). The regulation in question provided that, in order to be eligible for Developmental Disability Administration services, an individual must be a “resident of Maryland.” Id. at 601, 31 A.3d at 96. Petitioner, who lived with her mother in New Jersey for two weeks a month and with her father in Maryland for the remaining two *418weeks a month, was denied services on the residence grounds. Id. at 599, 602, 31 A.3d at 95, 97. When the Petitioner appealed, the Administrative Law Judge equated the term “residence” with “domicile,” which finding was adopted by the Secretary and affirmed by the Board of Review. Id. at 602-03, 31 A.3d at 97. We reviewed the purpose of the underlying statute, however, and reached a different conclusion, finding it “inappropriate to use the restrictive domicile analysis to determine ‘residence’ under COMAR 10.22.12.03.B(27).” Id. at 609, 31 A.3d at 101. Rather, we held that “[a] better way to ‘advance the remedy’ here is to use a concept previously explained by this Court, defining ‘residence’ as the place where one ‘actually lives.’ ” Id. (quoting Boer, 421 Md. at 537, 540, 27 A.3d at 180, 182).
Our intermediate appellate court followed the same context-based approach in Best Drywall, Inc. v. Berry, 108 Md.App. 381, 672 A.2d 116 (1996). In that case, the word “residence” appeared in Section 9-104(f)(3) of the Real Property Article of the Maryland Annotated Code, which prohibited placement of mechanic’s liens on “a single family dwelling being erected on the land of the owner for his own residence.” Id. at 383, 672 A.2d at 117 (quotation marks omitted). The owners in that case were residents of New Jersey but planned to use a home in Ocean Pines, Maryland as their vacation home. Id. at 383-84, 672 A.2d at 117-18. Relying on the legislative intent, the Court refused to treat the word “residence” as synonymous with “domicile” in that context, stating “that the legislature’s intent in using the word ‘residence’ in § 9-104(f)(3) of the mechanic’s lien law was contrary to equating it with the term ‘domicile.’ ” Id. at 393, 672 A.2d at 122. The Court of Special Appeals reasoned that “§ 9-104(f)(3) clearly has as its purpose an intent to shift responsibility for insuring payment of a subcontractor from the owner of the dwelling to the prime contractor, ie., to limit the subcontractor’s ability to lien the single family residence.” Id. at 394, 672 A.2d at 123. The Court added: “had the legislature intended to distinguish between a primary and a secondary residence in parsing out the protection afforded by the statutory limitation on a sub*419contractor’s ability to lien a single family dwelling, it would have explicitly done so.” Id. at 395, 672 A.2d at 123.
The divergent views in these cases, equating the words “residence” and “domicile,” on the one hand, and distinguishing them, on the other, demonstrate that there is no “default” position with respect to the meaning of the words “reside” or “residence.”2 Thus, to decipher the correct meaning of these words, “they must be construed in accordance with the context and the purpose of the constitution, charter, statute or instrument in which they are found.” Gallagher, 219 Md. at 202, 148 A.2d at 396. Therefore, in this case, in order to determine what the word “residence” means in Section 202(c) of the Anne Arundel County Charter, this Court should have examined the context and the purpose of that provision.
The Context and Purpose of Section 202(c)
An examination of Section 202(c) and its legislative history shows there is direct evidence that the drafters of the Charter intended the term “residence” in Section 202(c) to mean “actual residence” — evidence which the Majority fails to sufficiently explain away.
The history of the Anne Arundel County Charter is well-documented. As the needs of the county grew, several members of the House of Delegates encouraged citizens to form a “committee to petition for a charter form of government.” Bennett Crain, Government Under the Charter, in Anne Arundel County: A Bicentennial History 1649-1977, 216 (James C. Bradford ed., 1977). That effort was successful: a committee was formed, and a charter board, “whose duty would be to *420prepare a county charter,” was elected during the 1962 general election. Id.
The Charter Board consisted of five members and had a Reporter and Legal Counsel. Id.; see also Report to the Voters of Anne Arundel County, in Proposed Charter for Anne Arundel County, Maryland xiii (1963). The Board met regularly over a six-month period, in the end producing a proposed charter. Crain, Government Under the Charter, at 216; see generally Charter of Anne Arundel County Maryland, in Proposed Charter for Anne Arundel County, Maryland (1963). Section 202(c) was part of this original Charter and was ratified by the voters in 1964. See Charter of Anne Arundel County Maryland at 2.
When the proposed Charter was released to the public for consideration, it was accompanied by a Report prepared by the Board and Reporter’s and Counsel’s Notes. The Report provided “an outline of some of the major provisions of the Charter and ... some of the views formulated by the Charter Board during the course of its studies.” Report to the Voters of Anne Arundel County, at xiii-xiv. The Notes represented the Reporter and Counsel’s “comment upon each section of the Charter, many of them actually written contemporaneously with the discussion of each section leading to the Charter as finally presented.” Bennett Crain, Notes to the Proposed Home Rule Charter of Anne Arundel County, in Proposed Charter for Anne Arundel County, Maryland 69 (1963).
Both the Report and the Notes mentioned the words “reside” and “residence.” With respect to a councilman’s residence, the Report explained: “The proposed Charter establishes a seven member legislative body, each of whom must reside in a separate councilmanic district of the County, and each of whom is elected by all the voters of the County.”3 *421Report to the Voters of Anne Arundel County, at xv. The Notes elaborated on this residence requirement, stating that the “Board believes that the members of the Council should be both nominated and elected County-wide with the safeguard providing that each area of the County shall be guaranteed a representative residing in that area.” Crain, Notes to the Proposed Home Rule Charter, at 72. In expanding upon the term “residence” as specifically used in Section 202(c) — the exact provision we are interpreting in this case — the Notes explained: “This section requires that each councilmanic district shall be represented in the Council by a member who actually resides therein during his full term.” Id. at 73 (emphasis added).
Thus, the legislative history provides us with the exact meaning of the word “residence” as it is used in Section 202(c). The meaning of the phrase “actually resides” is clear. The American Heritage Dictionary defines the word “actually” as “[i]n fact; in reality.” The American Heritage Dictionary of the English Language 18 (4th ed.2006). Black’s Law Dictionary defines the word “actual” as “[ejxisting in fact; real,” and contrasts it to the word “constructive,” which means “Illegally imputed; existing by virtue of legal fiction though not necessarily in fact.” Black’s Law Dictionary at 40, 356. Thus, there is only one way to read the phrase “actually resides”— the councilmember must in fact live in the councilmanic district he represents, not that he may live elsewhere but have the intent to return at some point in the future.
The Majority, however, gives short shrift to this Reporter’s Note. Rather, it attempts to explain away the Note’s express requirement of “actually” residing in the councilmanic district by announcing that the Note was merely referring to the *422language used in the pre-Charter 1957 Anne Arundel County Code. Specifically, the Majority focuses on Sections 2-14 and 2-15 in the 1957 Code, which concerned qualifications for running for office. Maj. Op. at 408-09, 69 A.3d at 439-40. Section 2-14 provided that, before a person could run for County Commissioner, he “shall have actually resided in the county for at least ten years.” Under Section 2-15, in primary elections, candidates for County Commissioner could be placed only on the ballot of their local district.
The Majority compares these two sections to Section 201(a) in the 1964 Charter, which refers to a councilmember’s residence in the councilmanic district not only “at the time of his election and for two years immediately prior thereto,” but also “during his full term of office.” Based on this additional qualification in Section 201(a), the Majority maintains that “Section 202(c) and these related provisions of the Anne Arundel County Charter extended the residency qualification from candidacy to incumbency.” Maj. Op. at 410, 69 A.3d at 440 (emphasis added). For reasons unclear to me, the Majority apparently believes this establishes that the “actually reside” language in the Reporter’s Note “is a reference to the previous County Code’s requirement that a candidate ‘have actually resided’ in the County prior to the election.” Id. at 410, 69 A.3d at 440.
This reasoning defies logic. It makes no sense that the Note — written in 1963, designed to accompany a specific section of the new Charter to be presented to the voters, and with the purpose of explaining the new provisions of the Charter — would somehow be translated as describing the old 1957 Code, which was about to be extinct, and which it never even mentions. Also, by its own language, the Note cannot be discussing the 1957 Code because the Note speaks of a councilmember actually residing in the district “during his full term.” Crain, Notes to the Proposed Home Rule Charter, at 73 (emphasis added). As the Majority admits, under the 1957 Code, “there was no residency requirement during the county commissioner’s term of office.” Maj. Op. at 409, 69 A.3d at 439-40. The only residency requirement in the 1957 Code pertained to a candidate’s residency prior to the elec*423tion. The residency requirement during the full term was introduced — for the first time — in the Charter.
Moreover, the Majority’s entire effort to find the meaning of Section 202(c) within the old 1957 Code is misguided. The Majority acknowledges that the change from the 1957 Code to the 1964 Charter was a “wholesale review,” but even this is an understatement. In drafting the Charter, the drafters did not revise the 1957 Code; they created a completely new form of government. Thus, the Majority’s attempts to neatly line up Sections 2-14 and 2-15 of the old Code with Sections 201 and 202 of the new Charter are unconvincing. Section 202(c) is a brand new provision, which appeared for the first time in the new 1964 Charter. There is simply no section of the old 1957 Code to compare it to.
Just as unconvincing is the Majority’s rejection of the “actually reside” language in the Note, utilizing a statement by the Charter Board that referred to the 1957 Code in a completely different context. Namely, the Majority relies on the Report to the Voters of Anne Arundel County, in which the Charter Board, referring to the 1957 Code, explained that “[t]he guarantee of district representation does not exist under the present form of government.” Maj. Op. at 410, 69 A.3d at 440 (bold emphasis added) (citation and quotation marks omitted). Based solely on this statement, the Majority decides that the Reporter’s Note to Section 202(c) — which is contained in an entirely different document — must also be referring to the old 1957 Code. This conclusion is unfounded.4
*424The Majority is left with a vast logical leap — between its reliance on the old Code and its attempt to explain away the Reporter’s Note to Section 202(c) — which it is unable to traverse. The answer to the question before this Court lies not in the 1957 Code, but in the documents explaining the thoughts of the drafters of the Charter when Section 202(c) was first created — specifically, the Reporter’s and Counsel’s Notes.5
As explained above, these notes were “written contemporaneously with the discussion of each section leading to the Charter” and “attempt to clarify the purpose and scope of each section.” Crain, Notes to the Proposed Home Rule Charter, at 69. The Notes were “meant to serve as a running commentary on the thoughts and conclusions of the men who were elected to study and revise the County government.” Id. at 70. The Reporter and Counsel envisioned that “[t]he notes may also, in appropriate cases, serve an additional useful purpose to the Bench and the Bar in interpreting the Charter itself.” Id. The Reporter’s Note accompanying Section 202(c) specifically provides “that each councilmanic district shall be represented in the Council by a member who actually resides therein during his full term.” Id. at 73 (emphasis added). *425The Majority, as I have explained, has no valid rebuff to this Reporter’s Note.
In this case, we were tasked with discovering the legislative intent behind the words “move his residence,” as used in Section 202(c). In this effort, we could not have asked for a more clear pronouncement of the meaning of the word “residence” than a statement in the Reporter and Counsel’s Notes, and particularly the specific Note accompanying Section 202(c) itself, that “residence” means “actually resides.” Thus, I would agree with the Council’s interpretation of the term “residence.”
The Council’s Application of the Term to Jones’s Situation
While this Court indeed owes no deference to the Council’s interpretation of the word “residence,” see Talbot Cnty. v. Miles Point Prop., LLC, 415 Md. 372, 384, 2 A.3d 344, 351 (2010), the Council’s application of that interpretation to Jones was a “mixed question of law and fact,” Charles Cnty. Dep’t of Soc. Servs. v. Vann, 382 Md. 286, 296, 855 A.2d 313, 319 (2004), subject to review for substantial evidence, Montgomery Cnty. v. Butler, 417 Md. 271, 284-85, 9 A.3d 824, 832 (2010).
The substantial evidence standard of review “calls both for appellate deference and for appellate discipline. It matters not whether we think the circumstances constituted [a particular finding], so long as there was some substantial basis” supporting it. See Tochterman v. Balt. Cnty., 163 Md.App. 385, 406, 880 A.2d 1118, 1130 (2005). “If such substantial evidence exists, even if we would not have reached the same conclusions ... based on all of the evidence, we must affirm.” Id. at 409, 880 A.2d at 1132 (citation omitted).
Applying this deferential test, I would hold that, when Jones did not step foot in the First Councilmanic District (or Anne Arundel County for that matter) for five months, the Council had substantial evidence before it to conclude that Jones’s “actual residence” was not in the First Councilmanic District during that time.
*426Clean Hands Doctrine
I would affirm the Circuit Court’s grant of summary judgment in favor of the Council and thereby would not reach the Council’s defense of unclean hands. Yet, given the Majority’s cursory rejection of the Council’s “clean hands” argument, I am moved to address this topic.
The Majority is certainly correct in stating that the doctrine of unclean hands will only bar a plaintiff from recovering “when the plaintiffs improper conduct is the source, or part of the source, of his equitable claim.” Maj. Op. at 412, 69 A.3d at 441 (citation and quotation marks omitted). What the Majority fails to acknowledge, however, is that “[t]he clean hands doctrine is one resting in the sound discretion of the court.” Space Aero Products Co. v. R.E. Darling Co., 238 Md. 93, 120, 208 A.2d 74, 88 (1965). Courts are not required to apply this doctrine, but rather have discretion to do so to ensure that they do not “endorse or reward inequitable conduct.” Adams v. Manown, 328 Md. 463, 475, 615 A.2d 611, 616 (1992). Therefore, this Court must review a trial court’s decision of whether to apply the clean hands defense under an abuse of discretion standard. Space Aero Products, 238 Md. at 120, 208 A.2d at 88; Hicks v. Gilbert, 135 Md.App. 394, 401, 762 A.2d 986, 990 (2000).
In this case, the Circuit Court granted summary judgment for the Council based on its holding that Jones had moved his residence. As a result, the court made no findings as to whether it should apply the doctrine of clean hands, whether Jones’s conduct was “fraudulent, illegal, or inequitable,” or whether there was a sufficient nexus between Jones’s alleged improper conduct and the relief he seeks in this case. See Hlista v. Altevogt, 239 Md. 43, 48, 210 A.2d 153, 156 (1965). Without these findings, we have nothing to review for abuse of discretion. The Majority, however, reached the merits of this issue, holding that — regardless of any facts which the trial court could find on remand — it would be an abuse of discretion for the trial court to apply the doctrine of clean hands in this case. Not only is such a holding inappropriate without the *427trial court’s first deciding the issue, but it is not supported by the facts. See Maj. Op. at 412, 69 A.3d at 441-42. I explain.
The Majority holds that Jones’s alleged improper conduct (failure to disclose his legal troubles to the electorate) is not related to this litigation because “the allegations of failure to disclose are not the source of the claim that Jones was unlawfully removed from office.” Id. In so concluding, the Majority attempts to restrict Jones’s claim to his “having been improperly ousted” from the Council. Id. But Jones’s “ouster” claim is nothing more than the vehicle by which Jones seeks to enforce his ultimate right to be on the Council, which he claims title to as the winner of the election for the First Councilmanic District seat. In this regard, the question is not necessarily limited to considering whether Jones dirtied his hands in being ousted from the Council. The Circuit Court may also consider whether Jones dirtied his hands in winning the councilman’s seat, which he now claims to have a right to retain.
In answering this question, the trial court could certainly find facts that link Jones’s failure to disclose the investigation and his ongoing plea negotiations with the United States Attorney to his acquiring of the First Councilmanic District seat. For example, the Council argues before this Court that Jones (1) had been in negotiations about a plea bargain for a period of “six to ten months” prior to the November 2, 2010 election; (2) won the election by a relatively small margin of 914 votes; and (3) signed his plea agreement on November 8, 2010 — only six days after the election. If the trial court found these facts to be true, then it could find that Jones intended to withhold highly material facts from the public, and that he would not have won the election had he disclosed his criminal conduct. Under these facts, the trial court may conclude that Jones directly dirtied his hands in acquiring the First Council-manic District seat — the right he now seeks to keep. A further connection between Jones’s unclean hands and the ouster is that the five-month absence from his district was a direct and foreseeable consequence of his criminal conduct that he withheld from the voters. Certainly, we cannot say at *428this stage — as the Majority inappropriately does — that a trial court would abuse its discretion in applying the clean hands doctrine to this case.
Conclusion
In its refusal to properly examine the context of Section 202(c), the Majority fails to apply its own test that depends on the absence of contrary intent. It ignores the Reporter’s Note to Section 202(c), which specifically states that a council-member must “actually reside” in the district. Instead, the Majority creatively constructs its own contradictory legislative history by combining irrelevant provisions of the 1957 Code with irrelevant provisions of the 1964 Charter. Ultimately, the Majority cannot get around the fact that the Note expressly defines “residence” within Section 202(c) as meaning “actual residence.” By ignoring this, the Majority has created a test, under which the term “residence” will hereinafter always mean “domicile,” regardless of what the context or contrary intent may show.
Properly defining the term “residence” to mean “actual residence” under the circumstances, I would hold that the Council had sufficient supporting evidence before it to conclude that, when Jones began to serve his sentence in South Carolina, he no longer actually “resided” in the First Council-manic District within the meaning of Section 202(c). Thus, I would affirm the Circuit Court’s grant of summary judgment in favor of the Council and against Jones.
Judge Harrell and Judge Barbera have authorized me to state they join in this dissenting opinion.

. This is not a phenomenon particular to Maryland. As long ago as 1924, one scholar observed:
Possibly a hundred cases can be found where courts have said that residence and domicile were synonymous and a much larger number can be produced in which that proposition is denied. But this curious contradiction is more apparent than real for it will be found on examination that in the first class of cases the particular circumstances justified the statement as applied to that state of facts but afforded no basis for a general assertion.
Kossuth Kent Kennan, Residence and Domicile, 8 Marq. L.Rev. 222, 222 (1924).


. In his treatise on Residence and Domicile, Kossuth Kent Kennan attributed this "diversity of opinion ... in regard to the meaning of the word in different connections” to two main reasons. Kennan, Residence and Domicile § 6 (1934). First, statutory sources "refer almost invariably to residence and rarely mention domicile, thus leaving it to the courts to determine the extent to which the words are synonymous or otherwise.” Id. Second, "questions of residence are constantly arising in relation to a great variety of subjects such as attachment, voting, divorce, taxation, jurisdiction, ... etc.” Id.


. The Board believed that
[t]he election of Councilmen by the voters of the entire County, but subject to a district residence requirement, will give the voters of the County the maximum degree of district representation possible under present law. It will insure representation on the Council for each *421section of the County, with its unique problems and interests, but at the same time the Council will have County-wide responsibility and accountability for its deliberations and actions. The guarantee of district representation does not exist under the present form of government.
Report to the Voters of Anne Arundel County, in Proposed Charter for Anne Arundel County, Maryland xvi (1963).


. I submit that the Charter Board's elaborations on the direct representation, as "giv[ing] the voters of the County the maximum degree of district representation possible,” Maj. Op. at 410, 69 A.3d at 440 (bold emphasis added) (citation and quotation marks omitted), directly support an interpretation of the term "residence” like that in the Reporter's Note. The best way of guaranteeing that each district is represented by a member residing in the district is to require that each member "actually reside” in the district. If only domicile is required, then a member may establish his domicile inside the district, but move his actual residence outside of the district and continue to live outside of the district for his entire term. This does not provide the district with *424the maximum amount of direct district representation, nor does it guarantee that each district be directly represented by a member residing in the district.


. We have found a reporter and counsel’s notes to be a reliable source of legislative intent on other occasions. For instance, in Yorkdale Corp. v. Powell, one of the issues before us was the time when certain legislation became effective. 237 Md. 121, 128-29, 205 A.2d 269, 273 (1964). Like here, the Notes in that case were “contemporaneous comment” on the discussions and deliberation of a charter board — in that case, the Baltimore County Charter Board. Id. at 129-30, 205 A.2d at 274 (quotation marks omitted). Relying on those Notes, we held that the legislation at issue became effective forty-five days after its enactment: “The Notes remove any doubt, if the Charter provisions themselves left any, that the end of the forty-five day period was to be the equivalent of June 1 in the State legislative plan....” Id. at 130, 205 A.2d at 274. We also consulted a charter's reporter’s notes for guidance in Murray v. Director of Planning, 217 Md. 381, 386-89, 143 A.2d 85, 87-89 (1958); Renz v. Bonfield Holding Co., 223 Md. 34, 48, 161 A.2d 436, 439 (1960); and City of Annapolis v. Anne Arundel County, 347 Md. 1, 5 n. 4, 698 A.2d 523, 524 n. 4 (1997).